AO 245B (Rev. 02/08/20 I 9) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of I



                                     UNITED STATES DISTRJCT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                      V •.                                       (For Offenses Committed On or After November I, 1987)


                           Israel Garcia-Ruiz                                    Case Number: 3:19-mj-22804

                                                                                Antonio F. Yo
                                                                                Defendant's Attorney


REGISTRATION NO. 86471298

THE DEFENDANT:                                                                            JUL 1 5 2019
 IZI pleaded guilty to count(s) _:l~o~f~C~o~m::p~l~a~in~t_ _ _ _ _ _ _ _ _ _4 ~~;;;~~~ffiffi8mF---1
 •   was found guilty to count(s)                                               SOUTHERN DISTn!CT OF CALIFO~NIA
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                               Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)
 •    Count(s)
                                                                           -------------------
                                                                              dismissed on the motion of the United States,
                    ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                t{ TIME SERVED                               • ---~____ days
  IZI Assessment: $10 WAIVED        IZI Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all doquments in
 ~e defendant's possession at the time of atTest upon their deportation 9r ,e~ovaL. _ (
 f[Sl C9-~-r~qtpWe~d. s defendant be deported/removed with relative, I'\ r Cl V\ Let•\'( · 1
                                                                                              ~?vi\ 2'.
                                                                                               charged in case
                                                                                                                   ·t~,--
       ftjyvlj vtf''C'0 \ .                                                                  .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday, July 15, 2019




                                                                              UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                          3:19-mj-22804
